Citation Nr: 1509201	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1992 to September 1992.  He then had reserve service until March 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2011 and October 2013, the Board remanded this case for further development.  


REMAND

Regrettably, the Board finds that a remand is needed to address a procedural deficiency.

After completing the remand actions on appeal, the Veteran's claim was readjudicated in a November 2013 supplemental statement of the case.  However, the claims file shows that the supplemental statement of the case was returned.  Earlier November 2013 correspondence sent to the same address used in the supplemental statement of the case was also returned.  Both were returned with a note from the United States Postal Service that the mail could not be delivered as addressed.  There is no indication of record that any efforts were undertaken to determine the current mailing address for the Veteran.  Therefore, the Veteran's current mailing address should be determined and the November 2013 supplemental statement of the case should be resent.  

Accordingly, the case is REMANDED for the following action:

Determine the Veteran's current mailing address and resend the November 2013 supplemental statement of the case.  After allowing the appropriate time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

